PER CURIAM.
This disciplinary proceeding is before us on The Florida Bar’s complaint, the respondent’s conditional guilty plea, and the referee’s uncontested report. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee accepted respondent’s conditional plea and found respondent guilty of the following: (1) respondent violated the Code of Professional Responsibility of The Florida Bar, Rule 1-102(A)(4) (engaging in conduct involving fraud, misrepresentation, dishonesty and deceit), and Rule 1-102(A)(6) (conduct reflecting adversely on fitness to practice law), by failing to return his 5V2 year-old daughter to his former wife and the child’s mother, contrary to a court-ordered child visitation order; (2) respondent violated The Florida Bar’s Code of Professional Responsibility Rule 1-102(A)(6) (conduct reflecting adversely on fitness to practice law), and Rule 7-101(A)(2) (failing to carry out a contract for professional services), by abandoning his law practice and neglecting a client’s divorce case without notifying the client; and (3) respondent violated The Florida Bar’s Code of Professional Responsibility Rule 1-102(A)(6) (conduct reflecting adversely on fitness to practice law), and Rule 9-102(B)(4) (failing to promptly pay or deliver funds which a client is entitled to receive), by withholding a brokerage commission fee from a real estate salesman and withdrawing attorney’s fees from an escrow account without authorization.
*1037In accordance with respondent’s conditional guilty plea for consent judgment, the referee recommended a six-months’ suspension, retroactive to three months from the date of this opinion, with proof of his rehabilitation being required prior to readmission in accordance with Rule 3-5.1(e), Rules Regulating The Florida Bar. We accept the plea, approve the referee’s report, and impose the recommended discipline. Judgment for costs in the amount of $740.66 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.